United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D, Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-87
Issued: September 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2010 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ (OWCP) August 12 and September 3, 2010 merit
decisions denying her claim for disability compensation. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she was totally disabled on or after
August 28, 2009 due to her September 25, 2008 employment injuries.
On appeal, appellant’s attorney contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on September 25, 2008 appellant, then a 43-year-old mail handler,
sustained a contusion of the right foot and ankle, sprain of the right foot and great toe and
complex regional pain syndrome when an over-the-road container rolled over her foot. In a
July 20, 2009 decision, it accepted her claim for total disability for the period March 5 through
July 3, 2009.2 On August 14, 2009 appellant accepted and returned to work four hours per day
in a modified part-time regular mail handler position.
On August 28 and September 17, 2009 appellant filed claims for compensation (Form
CA-7) for the period August 15 through September 11, 2009. A time analysis form dated
September 3, 2009, indicated that she worked four hours on August 15 and 18, 2009 and claimed
leave without pay (LWOP) for two hours each day. Appellant then claimed LWOP for six hours
each day through September 11, 2009 due to her September 25, 2008 employment injuries.
An unsigned operative report dated August 19, 2009 contained the typed name of
Dr. James E. Sykes, a Board-certified osteopath and indicated that appellant underwent a trial
placement of a spinal cord stimulator electrode which was authorized by OWCP. A spinal cord
stimulator was removed on August 21, 2009 as the electrodes were shocking her in the ribs. On
August 26, 2009 appellant underwent a second stimulator implantation at a lower level. On
August 31, 2009 the trial stimulator was removed. Appellant was diagnosed with lumbar
radiculitis and complex regional pain syndrome (CRPS) of the lower extremity.
Investigative reports dated August 31, 2009 and documents related to video surveillance
of appellant from February 4 to August 27, 2009, by the employing establishment indicated that
she was observed walking freely and dancing in high heels at a wedding on August 22, 2009, one
day after having a spinal cord stimulator removed.
In an August 28, 2009 investigative questionnaire, Dr. Sykes stated that he reviewed a
video of the August 22, 2009 wedding incident. He stated that appellant resembled his patient,
but he could not identify her with any certainty. Dr. Sykes further stated that the activities
documented on the video were not consistent with the manner in which she presented herself to
him. He related that appellant was not keeping within her stated degree of disability based on
her activities in the video. Appellant indicated to him that she was not capable of engaging in
the observed activities. Dr. Sykes stated that she currently had a trial spinal cord stimulator in
place that may be able to become permanent. He advised that appellant should be able to return
to work, especially if she was in the video and most probably without restrictions. Dr. Sykes
concluded that she appeared to have misrepresented herself, based on the video, but initially she
demonstrated findings consistent with CRPS.
In another investigative questionnaire dated August 28, 2009, Dr. Jill Frerichs, a
podiatrist, also reviewed the investigative video. She identified appellant as her patient.
Dr. Frerichs treated appellant from April 3 through June 12, 2009 and stated that the observed
activities were not consistent with the manner in which she presented herself during this period.
2

In the July 20, 2009 decision, OWCP indicated that appellant was already compensated for her disability from
February 28 through March 3, 2009 by the employing establishment through her use of sick leave.

2

Appellant was unable to bear full weight on her right lower extremity. She was unable to wear
regular shoes and needed continued assistance with walking. Dr. Frerichs stated that, based on
the video, appellant had no degree of lower extremity disability at that time. Appellant advised
her on April 3, May 1 and June 12, 2009 that she was incapable of bringing her heel to the
ground when walking and ambulating without a crutch. Dr. Frerichs advised that appellant was
capable of returning to full-time work at the employing establishment without restrictions. She
stated that appellant had severe pain and dysfunction of her right foot and ankle during her
examinations. Dr. Frerichs concluded that she was unable to comment on what improvements
and accomplishments appellant had made as she was currently being treated by Dr. Sykes.
By letter dated September 22, 2009, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested rationalized medical evidence explaining
why she was totally disabled from her employment during the claimed period.
In an October 1, 2009 report, Dr. Sykes stated that appellant suffered from work-related
chronic regional pain syndrome involving the right foot. He recommended that she proceed with
permanent placement of a spinal cord stimulator to treat the accepted condition.
In an October 16, 2009 letter, appellant stated that she returned to light-duty work
following her September 25, 2008 employment injuries. Dr. Sykes placed appellant off work to
undergo a spinal stimulator trial. It was removed one day prior to her son’s wedding, but she
was still unable to put pressure or walk on her right foot. Appellant still needed to walk on her
toes. On the day of the wedding she wore shoes with a heel for approximately eight minutes
which was the length of the ceremony. Afterwards, appellant walked in her bare feet. She
engaged in one short dance with her son and daughter-in-law. Appellant’s tall son held her up
and she danced on her toes with her daughter-in-law. For the rest of the night she sat down with
her foot elevated.3
In an October 8, 2009 note, Dr. Sykes listed appellant’s physical restrictions.
In a December 16, 2009 decision, OWCP denied appellant’s claim for total disability
compensation for the period August 15 through September 11, 2009. It found that she was not
entitled to the additional two hours claimed on August 15 and 18, 2009. Although appellant’s
four-hour shift was changed to a six-hour shift on June 6, 2009, she was only entitled to fours of
LWOP as she worked a four-hour shift on the date her disability began on February 28, 2009.
OWCP further found that she was not entitled to temporary total disability compensation for the
remainder of the claimed hours from August 15 through September 11, 2009 based on the
August 22, 2009 investigative video and medical opinions of Dr. Frerichs and Dr. Sykes.
By letter dated January 6, 2010, appellant, through counsel, requested a telephone
hearing.

3

On October 17, 2009 the employing establishment issued a notice of proposed removal to appellant based on her
misrepresentation of her ability to work. On February 8, 2010 the proposed removal was still pending.

3

In a March 17, 2010 decision, OWCP denied appellant’s wage-loss compensation after
August 28, 2009, on the grounds that the medical evidence established that she had been released
to return to her regular work duties as of that date.4
By letter dated March 25, 2010, appellant, through counsel, requested a telephone hearing
regarding the March 17, 2010 decision.
In a June 1, 2010 decision, OWCP’s hearing representative reversed in part and set aside
in part the December 16, 2009 decision. She found that appellant performed limited-duty work
four hours per day on August 15, 2009 and was not entitled to compensation for an additional
two hours per day as claimed since she never actually worked a six-hour shift. However, the
hearing representative found that she was entitled to four hours of compensation per day from
August 19 to 28, 2009 as she was placed off work by Dr. Sykes effective August 19, 2009 to
undergo a spinal cord stimulator trial and subsequent authorized procedures which were
performed on August 21 and 26, 2009. She further found that the investigative video and the
August 28, 2009 opinions of Dr. Frerichs and Dr. Sykes were insufficient to establish that
appellant was medically released to return to unrestricted duty effective that date. The hearing
representative additionally found that there was no medical evidence establishing that the
accepted CRPS condition had resolved as appellant underwent the authorized spinal cord
stimulator trials during this period and was under Dr. Sykes’ care for the accepted condition.
Dr. Sykes’ questionnaire was speculative in nature regarding appellant’s ability to return to
unrestricted duty as he could not positively identify her in the video. Further, he advised that she
still had the trial cord stimulator in place and that a permanent one should be implanted.
Dr. Sykes’ statements that appellant “may be able” to return to work “most probably” without
restrictions were vague and generalized and did not definitively establish that he released her to
unrestricted duty. Further doubt was cast on his opinion regarding her work capability due to his
October 8, 2009 medical restrictions. The hearing representative concluded that Dr. Frerichs’
opinion was of little probative value as she was not a treating physician and had not medically
evaluated appellant for over two months. On remand, she instructed OWCP to obtain
clarification from Dr. Sykes as to whether he medically released appellant to return to
unrestricted duty as of August 28, 2009 with regard to her accepted right CRPS condition. It was
also instructed to ask him to explain why he later provided work restrictions. After such further
development as it deemed necessary, OWCP was instructed to issue an appropriate merit
decision as to whether appellant was entitled to continuing disability compensation.
During a June 15, 2010 telephone hearing regarding the March 17, 2010 decision,
appellant’s attorney stated that appellant was not claiming compensation for the period after
August 28, 2009 since she had been released to return to work six hours per day and was
assigned to a six-hour work shift.
In an August 12, 2010 decision, OWCP terminated appellant’s compensation benefits
effective August 28, 2009 on the grounds that the medical evidence failed to establish that she
was totally disabled on or after that date due to her September 25, 2008 employment injuries. It
4

In the March 17, 2010 decision, it appears that OWCP inadvertently stated that it had terminated appellant’s
wage-loss compensation rather than denied her claim for disability compensation as she was not in receipt of wageloss compensation benefits at the time the decision was issued.

4

noted that the decision did not affect her entitlement to medical benefits for her accepted CRPS
condition.
In a September 3, 2010 decision, OWCP’s hearing representative affirmed the March 17,
2010 decision.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.5 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.6
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.7 The medical evidence required to establish
a period of employment-related disability is rationalized medical evidence.8 Rationalized
medical evidence is medical evidence based on a complete factual and medical background of
the claimant, of reasonable medical certainty, with an opinion supported by medical rationale.9
The Board, however, will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed.10 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
ANALYSIS
The Board finds that this case is not in posture for decision as the record is deficient since
OWCP did not comply with the hearing representative’s instructions found in the June 1, 2010
decision. The hearing representative found that appellant was entitled to total disability
compensation from August 19 to 28, 2009 as the medical evidence established that she
underwent authorized surgical procedures to treat her accepted CRPS condition during the
claimed period. However, she remanded the case to OWCP to further develop the claim in
regard to her ability to return work effective August 28, 2009. The hearing representative noted
5

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

6

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
7

See Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Sandra D. Pruitt, 57 ECAB 126 (2005).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 7.

5

that there was no medical evidence establishing that the accepted CRPS condition had resolved
as appellant had undergone surgical treatment for the accepted condition on August 21
and 26, 2009. She instructed OWCP to obtain clarification from Dr. Sykes as to whether he had
medically released appellant to return to unrestricted duty as of that date with regard to her
accepted right CRPS condition. OWCP was also instructed to ask Dr. Sykes to explain why he
later provided work restrictions. However, the record does not establish that OWCP asked the
physician to address the issue of appellant’s disability for work after August 28, 2009.
Appellant contended that she was not claiming compensation for the period after
August 28, 2009 as she had been released to return to work six hours per day and was assigned to
a six-hour work shift. However, she did not actually work on this shift due to her pending
removal from the employing establishment. It is well established that proceedings under FECA
are not adversarial in nature, nor is OWCP a disinterested arbiter.12 While appellant has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.13 It undertook development of the medical evidence
by remanding the case to obtain clarification from Dr. Sykes regarding appellant’s disability for
work. OWCP has an obligation to secure a report adequately addressing the relevant issue of
whether she was disabled for work on or after August 28, 2009.14 The case will be remanded for
appropriate development of the medical evidence and an appropriate merit decision on
appellant’s claim for disability compensation.
CONCLUSION
The Board finds that this case is not in posture for decision as further development is
required on the issue of whether appellant established that she was totally disabled on or after
August 28, 2009 due to her September 25, 2008 employment injuries.

12

Vanessa Young, 55 ECAB 575 (2004).

13

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell,
36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1983).
14

See generally Peter C. Belkind, 56 ECAB 580 (2005) (where the opinion of OWCP second opinion physician
was unclear on whether the claimant had any permanent impairment due to his accepted employment injury, the
Board found that OWCP should secure a report adequately addressing the relevant issue). See also Melvin James,
55 ECAB 406 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the September 3 and August 12, 2010 decisions of
the Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: September 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

